United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.N. Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1039
Issued: December 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JURISDICTION
On February 25, 2008 appellant, through her attorney, filed a timely appeal from the
Office of Workers’ Compensation Programs’ nonmerit decision dated December 5, 2007, which
denied appellant’s request for a merit review of an August 8, 2006 decision denying her
emotional condition claim. Pursuant to 20 C.F.R. § 501.3, the Board’s jurisdiction is limited to
decisions issued within one year of the filing of the appeal. Since the last merit decision was
issued August 8, 2006, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for merit review of
her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
On July 1, 2003 appellant, then a 50-year-old accounts receivable clerk, filed a claim for
a recurrence of disability beginning May 6, 2002 due to an accepted August 10, 2001 injury.1
1

The Office assigned claim number xxxxxx553 to the August 10, 2001 claim.

On October 12, 2005 the Office informed her that her May 6, 2002 recurrence claim would be
adjudicated as a new occupational disease claim as she had attributed her depression to new
factors. In an undated statement received on August 11, 2003, appellant attributed her
depression due to having to attend a mandatory sexual harassment training sometime between
December 2001 to January 2002; the Office faxing a copy of facts regarding her earlier claim to
her supervisor, Mary Lynch, to a fax that was accessible by coworkers; her therapist, Ken
Einbinder, had accepted another position and was leaving the counseling area; e-mail messages
regarding accounts receivable procedure process upset her; and that her request for a six-month
leave of absence was denied.
By decision dated August 8, 2006, the Office denied appellant’s emotional condition
claim. It found that the evidence of record failed to support that she sustained an emotional
condition in the performance of duty.
In a letter dated July 26, 2007, appellant requested reconsideration of the denial of her
claim. In support of her request, she resubmitted a September 20, 2002 report by Steven C.
Altshuler, Ph.D., licensed psychologist, and a May 2, 2003 report by Shirley McMorris, Ph.D.
By decision dated December 5, 2007, the Office denied appellant’s request for
reconsideration of the merits of her claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,2 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.3 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.4 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.5
ANALYSIS
The only decision before the Board in this appeal is the December 5, 2007 decision of the
Office denying appellant’s application for review of its August 8, 2006 decision denying her
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

4

Id. at § 10.607(a).

5

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).

2

emotional condition claim. Because more than one year had elapsed between the date of the
August 8, 2006 merit decision and the filing of her appeal with the Board on February 25, 2008,
the Board lacks jurisdiction to review the merits of appellant’s claim.6
The critical issue at the time of the last merit decision in the case was whether appellant
established any compensable factors of employment. To be relevant, the evidence submitted in
support of the request for reconsideration, which was received on August 1, 2007, must address
that issue. However, appellant did not provide any relevant or pertinent new evidence pertaining
to this issue.
Appellant submitted duplicate copies of Dr. Altshuler’s September 20, 2002 report and
Dr. McMorris’ May 2, 2003 report, which were already of record and were previously reviewed
by the Office. The submission of evidence which repeats or duplicates evidence that is already
in the case record does not constitute a basis for reopening a case for merit review.7 The Board,
therefore, finds that these reports are insufficient to warrant reopening appellant’s claim for
further merit review.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As she did not meet any of the necessary regulatory requirements, the Board finds that
she is not entitled to further merit review.8
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).

6

20 C.F.R. § 501.3(d)(2). See Linda Beale, 57 ECAB 429 (2006).

7

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007); Patricia G. Aiken, 57 ECAB
441 (2006).
8

See 20 C.F.R. § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008); Richard Yadron,
57 ECAB 207 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 5, 2007 is affirmed.
Issued: December 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

